UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2016 RIGHTSIDE GROUP,LTD. (Exact name of Registrant as specified in its charter) Delaware 001-36262 32-0415537 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5808 Lake Washington Blvd. NE, Suite300 Kirkland, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 298-2500 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.
